10/25/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0640


                                       DA 21-0640


 STATE OF MONTANA,                         if r        L.)
             Plaintiff and Appellee,        OCT 2 5 2022
                                          Bowen Greenwood
                                        CI,--rk of Suprerne Court
      v.                                     State of IVIontana         ORDER

 ANTHONY CHINCHOLL,

             Defendant and Appellant.                                ORIGINAL

      Pursuant to Appellant Anthony Chincholl's motion for extension to of time to file
his response to the Anders Brief and Motion to Withdraw as Counsel and good cause
appearing,
      IT IS HEREBY ORDERED that Appellant has until November 28, 2022, to file his
response to the Anders Brief and Motion to Withdraw as Counsel.
      DATED this ZSd day of October, 2022.
                                                  For the Court,




                                                                    Chief Justice